970 So. 2d 365 (2007)
The GRAND CONDOMINIUM ASSOCIATION, INC., etc., Appellant,
v.
Susan COHN, Appellee.
No. 3D07-1035.
District Court of Appeal of Florida, Third District.
October 10, 2007.
*366 Eisinger, Brown, Lewis & Frankel, P.A. and David S. Chaiet, and Jed L. Frankel, Hollywood, for appellant.
Glazer & Associates, P.A. and Eric M. Glazer, Hallandale, for appellee.
Before GERSTEN, C.J., and GREEN and RAMIREZ, JJ.
PER CURIAM.
The Grand Condominium Association, Inc. appeals an ex parte injunction, enjoining amendment of the condominium's Declaration, entered in favor of Susan Cohn. Because the ex parte injunction failed to meet the requirements of Florida Rule of Civil Procedure 1.610 and did not present irreparable harm, we reverse.
Rule 1.610 authorizes issuing a temporary injunction, without written or oral notice to the adverse party, only where "the movant's attorney certifies in writing any efforts that have been made to give notice and the reasons why notice should not be required." Here, Cohn's motion did not address the issue of notice.
In addition, the movant must show that immediate and irreparable injury, loss or damage will result if the temporary injunction is not issued. Cohn's motion does not demonstrate such immediate and irreparable harm. See Quadomain Condo. Ass'n v. Pomerantz, 341 So. 2d 1041 (Fla. 4th DCA 1977) (finding allegations of harm insufficient even after condominium association took the complained of action).
Because the trial court erred in granting the temporary injunction, we reverse and remand for proceedings consistent with this opinion.
Reversed and remanded with instructions.